Citation Nr: 0315522	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for thyroid cancer.  The veteran filed a 
timely appeal to this adverse determination.


REMAND

In reviewing the veteran's claims file, the Board observes 
that on his VA Form 9 substantive appeal, received by VA in 
July 2002, the veteran requested a personal hearing at the 
Phoenix, Arizona RO before a Veterans Law Judge from the 
Board, and such a hearing was scheduled according to a 
December 2002 notification letter.  A hearing date was set 
for January 13, 2003, and the veteran was so notified.  
According to a notation on the hearing notification letter, 
the veteran did not appear for the scheduled hearing.  
However, the veteran subsequently submitted a written motion 
to reschedule his hearing, setting forth the reasons he was 
unable to appear for his scheduled hearing.  In February 
2003, the undersigned Veterans Law Judge reviewed the 
veteran's motion and determined that the veteran had shown 
good cause for his failure to appear for the scheduled 
hearing and granted the veteran's motion for a new hearing.  
See 38 C.F.R. § 20.704 (2002).  Accordingly, the Board finds 
that this case must be remanded to the RO to allow the RO to 
schedule the veteran for a new hearing at the Phoenix, 
Arizona RO before a Veterans Law Judge from the Board.

The Board acknowledges that the veteran's motion to 
reschedule was filed several months ago, and regrets the 
delay in issuing this REMAND.  However, at the time the 
veteran filed his motion with the Board seeking a rescheduled 
hearing, his claims file was located at the RO, and his file 
was just recently forwarded to the Veterans Law Judge at the 
Board so that the instant REMAND action could be 
accomplished.  

Therefore, in order to ensure full compliance with due 
process requirements, the veteran's case is REMANDED to the 
RO for the following development:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





